Cuyahoga App. No. 83889, 2004-Ohio-5017. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. It appearing to the court that appellee is without counsel,
IT IS ORDERED by the court that the court of appeals shall appoint counsel for appellee pursuant to S.Ct.Prac.R. 111(7).
IT IS FURTHER ORDERED by the court that the Clerk shall send a copy of this entry to the clerk of the court of appeals and that appointed counsel shall file a copy of the court of appeals’ entry of appointment with the Clerk of this court.